      Case: 1:18-cv-04672 Document #: 10 Filed: 01/10/19 Page 1 of 1 PageID #:22


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Trustees of the Chicago                        Case Number: 18-cv-04672
            Carpenters v. Copper Cons.

An appearance is hereby filed by the undersigned as attorney for:
Copper Construction Company and Steve Nabor
Attorney name (type or print): Ronald L. Sandack

Firm: Gaido & Fintzen

Street address: 30 N. LaSalle St., Suite 3010

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6203280                                     Telephone Number: (312) 346-7855
(See item 3 in instructions)

Email Address: ronald@gaido-fintzen.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 10, 2019

Attorney signature:            S/ Ronald L. Sandack
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
